Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 08/16/2021.
Claims 1-8 are pending in this Office Action.

Allowable Subject Matter
3.	Claims 1-8 are allowed.

Examiner’s Statement of Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 2, 6, and 7:
Chen et al. (US 20160295408) discloses controlling access to a long term evolution network via a non-long term evolution access network.  Mobile device identifier and/or the subscriber information may be received based on mobile device connecting to base station and/or wireless access device (paragraph [0048]).  The mobile device information is forwarded to a token issuing server (paragraphs [0055]-[0056]) and the token issuing server provides an action indicator to the mobile device (paragraph [0072]).

Mihaylov et al. (US 20160094530) discloses an authenticator may generate an authorization request with a secure token to access a server. The processor may access the server using an authorization token, if the authenticator receives the authorization token in response to the authorization request. The authenticator may embed the authorization request with a plurality of parameters to allow the server to determine, based upon at least one of the plurality of parameters, if the authorization token should be given to the mobile device (abstract).  When the mobile device is declined of an authorization token, a notification will be sent to the mobile device (paragraph [0020]).

Mildh et al. (US 20150327065) discloses a system for handling access by wireless devices in Wi-Fi network.  A network node receives the information associated with the wireless device from a policy control node in response to transmitting an authentication request comprising an identifier associated with the wireless device to an authentication node based on an access attempt to the Wi-Fi network by the wireless device. Then, the network node determines whether or not the access attempt by the wireless device to the Wi-Fi network is allowed at least partly based on the received information (Abstract).

Johnson et al. (US 20060235796) discloses an identity provider uses an mobile phone’s subscriber to locate appropriate identification of an end-user. The identity provider electronically signs an identity token that provides identity authentication and/or credentials about the end-user and provides the signed token to a merchant and/or payment provider (paragraphs [0054]-[0056]).

Jung et al. (US 20170332312) discloses a user equipment (UE) sends a hypertext transfer protocol (HTTP) GET message for attempting to be attached to a server of a service provider to a gateway before performing authentication with the SP in a limited access permission state. The HTTP GET message may include a URL of the server. The gateway performs deep packet inspection (DPI) to check the URL included in the HTTP GET message based on rules related to the UE. Since the URL of the server is not included in the rules, the gateway determines that the UE has not yet been authenticated by an SP corresponding to the URL and does not allow attachment to the server. The gateway generates an HTTP Found message and sends the generated HTTP Found message to the UE to redirect the UE to another URL. The UE sends an HTTP GET message including the URL in the Found message, and the HTTP GET message may be accepted by the gateway (paragraph [0087]).

Although the above references teach similar aspects of the claims, each claim as a whole is not obvious over these references.  Therefore, independent claims 1, 2, 6, and 7 are allowed.
Dependent claims 3-5 and 8 are allowed as they depend from the allowable independent claim 1.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495